Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 1 November 1792
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia Nov. 1. 1792.

I have now to acknolege the receipt of your favor of Octob. the 29th. which I have duly laid before the President of the U.S. and in answer thereto I cannot but observe that some parts of it’s contents were truly unexpected. On what foundation it can be supposed that we have menaced the Creek nation with destruction during the present  autumn, or at any other time, is entirely inconcievable. Our endeavors, on the contrary, to keep them at peace, have been earnest, persevering and notorious, and no expence has been spared which might attain that object. With the same views to peace, we have suspended, now more than a twelvemonth, the marking a boundary between them and us which had been fairly, freely and solemnly established with the chiefs whom they had deputed to treat with us on that subject: we have suspended it, I say, in the constant hope that taking time to consider it in the councils of their nation, and recognising the justice and reciprocity of it’s conditions, they would at length freely concur in carrying it into execution. We agree with you that the interests which either of us have in the proceedings of the other with this nation of Indians is a proper subject of discussion at the Negociation to be opened at Madrid, and shall accordingly give the same in charge to our Commissioners there. In the mean time we shall continue sincerely to cultivate the peace and prosperity of all the parties, being constant in the opinion that this conduct reciprocally observed will most increase the happiness of all. I have the honor to be with sentiments of great esteem & respect, Gentlemen, Your most obedient & most humble servt

Th: Jefferson

